ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                             )
Toro Ventures, LLC                           )       ASBCA Nos. 59883, 60172
                                             )
Under Contract No. W91QVN-14-P-0573           )

APPEARANCE FOR THE APPELLANT:                        Mr. Idy Tall
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Cali Y. Kim, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
90 days of the date of this Order.

       Dated: 28 January 2016



                                                  L YNDA'f0 1SULLIVAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59883, 60172, Appeals of Toro
Ventures, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals